Case 6:20-cv-00393-ADA Document 1-6 Filed 05/14/20 Page 1 of 16



           Ex. E ‐ Claim Chart
       U.S. Patent No. 9,600,661




                                                                  1
                            Case 6:20-cv-00393-ADA Document 1-6 Filed 05/14/20 Page 2 of 16

                                                        Ex. E – Claim Chart
                                                     U.S. Patent No. 9,600,661

        CLAIM 16                                                          SOPHOS PRODUCTS

16[pre] In a computer         Sophos offers various software that performs the method of claim 16. Specifically, Sophos offers
comprising a mass data        many applications to protect against electronic threats such as viruses, ransomware, malware, and
storage device and an         the like. That software includes features such as Sophos Anti‐Virus, Sophos Behavior Monitoring,
application running on        and/or Sophos Live Protection. For example, the infringing products that incorporate those features
said computer in              include Endpoint Security and Control, Central Endpoint Protection, Intercept X, Intercept X
conjunction with an
                              Advanced, Intercept X Advanced with EDR, Home, and Home Premium.
operating system that
manages access to said
data storage device, a
method of controlling
write access to said data
storage device by said
application comprising:




                                              https://docs.sophos.com/esg/endpoint-security-and-control/10-6/help/en-us/PDF/sesc_h.pdf at 2


                                                                                                                                              2
                            Case 6:20-cv-00393-ADA Document 1-6 Filed 05/14/20 Page 3 of 16

                                                          Ex. E – Claim Chart
                                                       U.S. Patent No. 9,600,661

        CLAIM 16                                                           SOPHOS PRODUCTS

16[pre] In a computer
                              Relevant features discussed in this chart span the software of Endpoint Security and Control,
comprising a mass data
                              Intercept X, Intercept X Advanced, Intercept X Advanced with EDR, Central Endpoint, Home, and
storage device and an
                              Home Premium as shown in this charts. Upon information and belief, Endpoint Security and Control is
application running on
said computer in              an earlier iteration of the Intercept X & Central Endpoint Suite.
conjunction with an
operating system that
manages access to said
data storage device, a
method of controlling
write access to said data
storage device by said
application comprising:




                                    https://www.sophos.com/en-us/medialibrary/PDFs/factsheets/sophos-endpoint-license-guide.pdf


                                                                                                                                  3
                            Case 6:20-cv-00393-ADA Document 1-6 Filed 05/14/20 Page 4 of 16

                                                       Ex. E – Claim Chart
                                                    U.S. Patent No. 9,600,661

        CLAIM 16                                                        SOPHOS PRODUCTS

16[pre] In a computer         This chart shows an overview of the Sophos Home versus Premium editions.
comprising a mass data
storage device and an
application running on
said computer in
conjunction with an
operating system that
manages access to said
data storage device, a
method of controlling
write access to said data
storage device by said
application comprising:




                                             https://home.sophos.com/en-us/free-anti-virus-windows.aspx


                                                                                                          4
                            Case 6:20-cv-00393-ADA Document 1-6 Filed 05/14/20 Page 5 of 16

                                                            Ex. E – Claim Chart
                                                         U.S. Patent No. 9,600,661

        CLAIM 16                                                             SOPHOS PRODUCTS

16[pre] In a computer         Sophos’s software operates and runs on a computer such as a PC, Mac, or Server with mass storage
comprising a mass data        device such as a hard disk or memory. The software controls write access to the computer’s storage
storage device and an         device to prevent malicious files from being written to the device, which is a central purpose of the
application running on        software sold by Sophos. As shown below, Sophos’s software analyzes applications running on the
said computer in              computer and blocks activity of the applications that appear to be malicious, including blocking write
conjunction with an
                              access to the storage device.
operating system that
manages access to said
data storage device, a
method of controlling
write access to said data
storage device by said
application comprising:




                              https://docs.sophos.com/esg/endpoint-security-and-control/10-6/help/en-us/PDF/sesc_h.pdf at 25-26




                                                                                                                                   5
                            Case 6:20-cv-00393-ADA Document 1-6 Filed 05/14/20 Page 6 of 16

                                                             Ex. E – Claim Chart
                                                          U.S. Patent No. 9,600,661

       CLAIM 16                                                               SOPHOS PRODUCTS

16[a] detecting using a       Sophos’s software performs the step of detecting using a process operating in kernel mode
process operating in          monitoring file system access an attempt by the application to write data of a designated file type to
kernel mode monitoring        said data storage device.
file system access an
attempt       by      the     For example, Sophos’s “malicious behavior detection” analyses programs running on the computer to
application to write data     detect and block known malicious activity, including attempts to write data to the storage device. As
of a designated file type     shown below, using Sophos’s Behavior Monitoring, Sophos’s “suspicious behavior detection analyzes
to said data storage          the behavior of program and watches for signs of malware, such as suspicious writes to the registry
device;                       or file copy actions.”




                              https://docs.sophos.com/esg/endpoint-security-and-control/10-6/help/en-us/PDF/sesc_h.pdf at 25-26




                                                                                                                                       6
                            Case 6:20-cv-00393-ADA Document 1-6 Filed 05/14/20 Page 7 of 16

                                                           Ex. E – Claim Chart
                                                        U.S. Patent No. 9,600,661

       CLAIM 16                                                             SOPHOS PRODUCTS

16[a] detecting using a       As another example, Sophos’s “on‐access scanning,” detects attempts by applications to write data to
process operating in          said storage devices. For example, on‐access scanning detects attempts to open, save, copy or
kernel mode monitoring        rename a file, which necessarily includes an attempt by the application to write data to said storage
file system access an         medium. Further, “on‐access scanning” may be set to “check files on write.”
attempt       by      the
application to write data
of a designated file type
to said data storage
device;




                                https://docs.sophos.com/esg/endpoint-security-and-control/10-6/help/en-us/PDF/sesc_h.pdf at 7-8




                                                                                                                                  7
                            Case 6:20-cv-00393-ADA Document 1-6 Filed 05/14/20 Page 8 of 16

                                                            Ex. E – Claim Chart
                                                         U.S. Patent No. 9,600,661

       CLAIM 16                                                              SOPHOS PRODUCTS

16[a] detecting using a       As noted in the previous slides for limitation 16[a], Sophos’s software detects attempts by the
process operating in          applications to write data of a designated file type to said storage device.
kernel mode monitoring
file system access an         Further, that detection can occur using a process operating in kernel mode, as shown below.
attempt       by      the
application to write data
of a designated file type
to said data storage
device;




                              Intercept X Solution Brief (https://www.avanet.com/assets/pdf/sophos‐intercept‐x‐solution‐brief‐en.pdf)




                              https://www.avanet.com/assets/pdf/sophos‐intercept‐x‐esg‐lab‐validation‐jan‐2018‐en.pdf at 8




                                                                                                                                        8
                            Case 6:20-cv-00393-ADA Document 1-6 Filed 05/14/20 Page 9 of 16

                                                         Ex. E – Claim Chart
                                                      U.S. Patent No. 9,600,661

       CLAIM 16                                                         SOPHOS PRODUCTS

16[a] detecting using a       Below is another example of the detection occurring using a process operating in kernel mode.
process operating in
kernel mode monitoring
file system access an
attempt       by      the
application to write data
of a designated file type
to said data storage
device;




                              https://community.sophos.com/kb/en‐us/13503




                                                                                                                              9
                            Case 6:20-cv-00393-ADA Document 1-6 Filed 05/14/20 Page 10 of 16

                                                             Ex. E – Claim Chart
                                                          U.S. Patent No. 9,600,661

        CLAIM 16                                                               SOPHOS PRODUCTS

16[b] in response to said      In response to the write attempts discussed for limitation 16[pre] and [a], the Sophos software retrieves a
attempt, retrieving a          permission value from a database comprised of data elements encoding at least one permission value
permission value from a        associated with the application. For example, the Sophos software utilizes rules, policies, whitelists, authorized
database comprised of          lists, exceptions, allowed lists, and/or IDE file lists that are stored in a database. For example, Sophos’s
data elements encoding         “Authorized list” includes at lease one permission value (e.g., an authorization) associated with each item on
at least one permission        the list, and each item is associated with an application. The programs on the exception list are stored on a
value associated with          database that include data elements encoding permission values, e.g., approved or blocked, that are
the application; and           associated with the applications on the list.




                                  https://docs.sophos.com/esg/endpoint-security-and-control/10-6/help/en-us/PDF/sesc_h.pdf at 6, 32.




                                                                                                                                              10
                            Case 6:20-cv-00393-ADA Document 1-6 Filed 05/14/20 Page 11 of 16

                                                            Ex. E – Claim Chart
                                                         U.S. Patent No. 9,600,661

        CLAIM 16                                                              SOPHOS PRODUCTS

16[b] in response to said      As another example, the Sophos software also includes whitelists. The programs on that list are stored on a
attempt, retrieving a          database that include data elements encoding permission values, e.g., trusted or not, that are associated with
permission value from a        the applications on the list.
database comprised of
data elements encoding
at least one permission
value associated with
the application; and




                               https://community.sophos.com/kb/en-us/111334




                                                                                                                                           11
                            Case 6:20-cv-00393-ADA Document 1-6 Filed 05/14/20 Page 12 of 16

                                                            Ex. E – Claim Chart
                                                         U.S. Patent No. 9,600,661

        CLAIM 16                                                            SOPHOS PRODUCTS

16[b] in response to said      As another example, the Sophos software also includes an allow list. The programs on that list are stored on a
attempt, retrieving a          database that include data elements encoding permission values, e.g., allowed or not, that are associated with
permission value from a        the applications on the list. While an allow list is maintained by SophosLabs, the list is provided to and stored
database comprised of          in the computer to “improve performance.”
data elements encoding
at least one permission
value associated with
the application; and




                               https://community.sophos.com/kb/en‐us/110921




                                                                                                                                             12
                            Case 6:20-cv-00393-ADA Document 1-6 Filed 05/14/20 Page 13 of 16

                                                             Ex. E – Claim Chart
                                                          U.S. Patent No. 9,600,661

        CLAIM 16                                                              SOPHOS PRODUCTS

16[b] in response to said      As another example, the Sophos software also includes an excluded list. The programs on that list are stored
attempt, retrieving a          on a database that include data elements encoding permission values, e.g., excluded or not, that are
permission value from a        associated with the applications on the list.
database comprised of
data elements encoding
at least one permission
value associated with
the application; and




                               https://docs.sophos.com/esg/endpoint-security-and-control/10-6/help/en-us/PDF/sesc_h.pdf at 21




                                                                                                                                          13
                            Case 6:20-cv-00393-ADA Document 1-6 Filed 05/14/20 Page 14 of 16

                                                             Ex. E – Claim Chart
                                                          U.S. Patent No. 9,600,661

        CLAIM 16                                                              SOPHOS PRODUCTS

16[b] in response to said      Below is yet another example of a Sophos list that allows a user to specify which file extension are scanned
attempt, retrieving a          during on‐access scanning.
permission value from a
database comprised of
data elements encoding
at least one permission
value associated with
the application; and




                               https://docs.sophos.com/esg/endpoint-security-and-control/10-6/help/en-us/PDF/sesc_h.pdf at 15




                                                                                                                                              14
                            Case 6:20-cv-00393-ADA Document 1-6 Filed 05/14/20 Page 15 of 16

                                                           Ex. E – Claim Chart
                                                        U.S. Patent No. 9,600,661

        CLAIM 16                                                           SOPHOS PRODUCTS

16[b] in response to said      As another example, the Sophos software also includes “threat identify (IDE) files.” The programs on that list
attempt, retrieving a          are stored on a database that include data elements encoding permission values, e.g., trusted or not, that are
permission value from a        associated with the applications on the list.
database comprised of
data elements encoding
at least one permission
value associated with
the application; and




                               https://community.sophos.com/kb/en‐us/110921




                                                                                                                                           15
                          Case 6:20-cv-00393-ADA Document 1-6 Filed 05/14/20 Page 16 of 16

                                                        Ex. E – Claim Chart
                                                     U.S. Patent No. 9,600,661

        CLAIM 16                                                        SOPHOS PRODUCTS

16[c] controlling write      As shown in the slides for limitation 16[b], Sophos’s Software controls write access to the data
access to the data           storage device by the application in dependence on said permission value. For example, if the
storage device by the        application in on an authorized list, white list, or allowed list, or excluded list then the application is
application in               allowed write access. Further, if the application is on an IDE file list, the permission value retrieved (as
dependence on said           discussed for limitation 16[b]) based on the list will indicate whether to allow or deny write access.
permission value.




                                                                                                                                      16
